Case: 19-30680      Document: 00515280666         Page: 1    Date Filed: 01/22/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 19-30680                       January 22, 2020
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
CARL GENE THYMES,

              Plaintiff - Appellant

v.

SANS CHEVAUX INVESTMENTS, L.L.C.; AT&T MOBILITY SERVICES,
L.L.C.; CIA/COINTELPRO; L’AUBERGE CASINO; HOTEL; U.S. EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION,

              Defendants - Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 6:18-CV-867


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Plaintiff Carl Thymes, appearing pro se, brings a host of unrelated claims
against various disconnected parties. 1 He challenges the district court’s denial
of his motion to rescind the district court’s dismissal of his claims. We AFFIRM.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1Thymes sues the CIA and “Cointelpro” for spying on him in violation of his Fourth
Amendment rights. He sues AT&T for discrimination and harassment in violation of Title
VII. Against Sans Chevaux Investments, Thymes accuses the company of racketeering in
     Case: 19-30680         Document: 00515280666            Page: 2      Date Filed: 01/22/2020


                                          No. 19-30680

       The procedural history of this case is as follows. The district court
dismissed Thymes’ claims without prejudice on January 2, 2019. Thymes
timely filed a Rule 59(e) motion to reconsider on January 8, 2019, tolling his
deadline to appeal. FED. R. APP. P. 4(a)(4)(A)(vi). The district court denied
Thymes’ motion on January 23, 2019. At this point, the sixty-day deadline to
appeal began, and Thymes had until March 25, 2019 to appeal. 2 On January
28, 2019, Thymes filed a second motion to reconsider. The district court denied
his motion on August 7, 2019. Thymes then filed his notice of appeal on August
21, 2019.
       Thymes’ notice of appeal, filed nearly five months after the district court
denied his first motion to reconsider, was not timely as to the district court’s
sua sponte dismissal without prejudice or denial of his January 8 Rule 59
motion. To the extent Thyme seeks to appeal either of these orders, this court
lacks jurisdiction. 3 See Hamer v. Neighborhood Hous. Servs. of Chicago, 138 S.
Ct. 13, 16 (2017) (“[A]n appeal filing deadline prescribed by statute will be
regarded as ‘jurisdictional,’ meaning that late filing of the appeal notice
necessitates dismissal of the appeal.”); Nobby Lobby, Inc. v. City of Dallas, 970
F.2d 82, 85 (5th Cir. 1992) (“In general, a second motion to reconsider does not



violation of the Racketeer Influenced and Corrupt Organizations Act (RICO). Thymes also
brings a RICO claim against L’Auberge Casino, contending that the casino valet purposefully
“lost” his car so that he would stay another night and continue to gamble large amounts.
        2 When an agency of the United States is a party to the proceeding, the deadline as to

all parties to file a notice of appeal in a civil case is sixty days from the entry of final judgment.
FED. R. APP. P. 4(a)(1)(B); 28 U.S.C.A. § 2107.
        3 This case is analogous to Keller v. Louisiana, 54 F. App’x 591 (5th Cir. 2002) (per

curiam). There, the district court ruled on appellant’s Rule 59(e) motion on February 25,
2002, leaving him until March 27, 2002 to file a timely notice of appeal. Id. Appellant filed a
Rule 60(b) motion on March 11, 2002, which the court determined did not toll the appeal
deadline because it raised no new grounds for reconsideration. Id. The court concluded that
appellant’s notice of appeal, filed on April 11, 2002, was not timely as to the district court’s
dismissal of his claims or denial of his Rule 59(e) motion—the court could only review his
appeal of the district court’s denial of his Rule 60(b) motion. Id.

                                                  2
    Case: 19-30680    Document: 00515280666      Page: 3   Date Filed: 01/22/2020


                                 No. 19-30680

interrupt the . . . period to appeal a judgment where the second motion raises
substantially the same grounds as urged in the earlier motion.” (citation
omitted)).
      We may, however, review Thymes’ appeal of the district court’s denial of
his second January 28 motion to reconsider. “The federal rules do not provide
for a motion requesting a reconsideration of a denial of a reconsideration.”
Benson v. St. Joseph Reg’l Health Ctr., 575 F.3d 542, 547 (5th Cir. 2009). Even
so, “an improperly successive Rule 59(e) motion [can] be transformed into a
Rule 60(b) motion.” Id. Because Thymes filed a successive motion for relief from
the district court’s judgment, we treat this second motion as a Rule 60(b)
motion. Accordingly, we have jurisdiction over Thymes’ appeal of the district
court’s denial of his Rule 60(b) motion.
      This court reviews the denial of a Rule 60(b) motion for abuse of
discretion. Wilson v. Johns-Manville Sales Corp., 873 F.2d 869, 871 (5th Cir.
1989). Rule 60(b) sets out five specific bases for granting relief from a final
judgment, none of which Thymes argues for in his appeal. The sixth clause,
Rule 60(b)(6), provides that a court may relieve a party from a final judgment
for “any other reason justifying relief.” “Rule 60(b)(6) ‘is a grand reservoir of
equitable power to do justice in a particular case when relief is not warranted
by the preceding clauses.’” Harrell v. DCS Equip. Leasing Corp., 951 F.2d 1453,
1458 (5th Cir. 1992) (citation omitted). Relief under Rule 60(b)(6) is granted
“only if extraordinary circumstances are present.” Batts v. Tow-Motor Forklift
Co., 66 F.3d 743, 747 (5th Cir. 1995) (citation omitted). Indeed, “Rule 60(b) is
not a substitute for a timely appeal.” Halicki v. Louisiana Casino Cruises, Inc.,
151 F.3d 465, 471 (5th Cir. 1998) (citation omitted). Thymes has made no
showing of extraordinary circumstances and therefore fails to show that the
district court abused its discretion in denying Rule 60 relief.


                                        3
   Case: 19-30680    Document: 00515280666    Page: 4   Date Filed: 01/22/2020


                               No. 19-30680

     Based on the foregoing, the district court’s denial of Thymes’ Rule 60(b)
motion is AFFIRMED.




                                     4